Case 1:19-cv-05034-PKC-CLP Document 1 Filed 09/04/19 Page 1 of 9 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 TRUSTEES OF THE PAVERS AND ROAD BUILDERS 19 CV _________
 DISTRICT  COUNCIL    WELFARE,    PENSION,
 ANNUITY AND APPRENTICESHIP, and SKILL
 IMPROVEMENT AND SAFETY FUNDS,

                                                  Plaintiffs, COMPLAINT

                           -against-

 GCCOM CONSTRUCTION COMPANY, INC.,

                                                 Defendant.



         Plaintiffs, by their attorneys, Virginia & Ambinder, LLP, allege as follows:

                                  NATURE OF THE ACTION

         1.     This is a civil action brought pursuant to Sections 502(a)(3) and 515 of the

Employee Retirement Income Security Act (“ERISA”) of 1974, as amended, 29 U.S.C. §§

1132(a)(3), 1145, and Section 301 of the Labor-Management Relations Act (“LMRA”) of 1947,

29 U.S.C. § 185, by multiemployer benefit funds through their respective Boards of Trustees, to

collect delinquent employer contributions to employee benefit plans.

                                 JURISDICTION AND VENUE

         2.     This Court has jurisdiction over this action pursuant to Sections 502(e)(1) and (f)

and 515 of ERISA, 29 U.S.C. §§ 1132(e)(1) and (f) and 1145; Section 301 of the LMRA, 29 U.S.C.

§ 185.

         3.     Venue is proper in this district pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.

§ 1132(e)(2), and Section 301 of the LMRA, 29 U.S.C. § 185.
Case 1:19-cv-05034-PKC-CLP Document 1 Filed 09/04/19 Page 2 of 9 PageID #: 2



                                        THE PARTIES

       4.      Plaintiffs Trustees of the Pavers and Road Builders District Council Welfare,

Pension, Annuity and Apprenticeship, Skill Improvement and Safety Funds (the “Funds”) are

employer and employee trustees of multiemployer labor-management trust funds organized and

operated in accordance with Section 302(c) of the LMRA, 29 U.S.C. § 186(c). The Funds are

employee benefit plans within the meaning of Section 3(3) of ERISA, 29 U.S.C. § 1002(3), and

are administered at 17-20 Whitestone Expressway, Suite 200, Whitestone, New York 11357.

       5.      Upon information and belief, defendant GCCOM Construction Company, Inc.

(“GCCOM Construction”) is a domestic business corporation organized under the laws of the State

of New York, with its principal place of business at 124-16 26th Avenue, Flushing, New York

11354, engaged in the construction business. At all relevant times, GCCOM Construction was an

employer within the meaning of section 3(5) of ERISA, 29 U.S.C. § 1002(5), and was an employer

in an industry affecting commerce within the meaning of section 501 of the LMRA, 29 U.S.C. §

142.

                                  STATEMENT OF FACTS

       6.      At relevant times herein, GCCOM Construction was a party to, or manifested an

intention to be bound by, a collective bargaining agreement (the “CBA”) with the Highway, Road

and Street Construction Laborers Local Union 1010 (the “Union”).

       7.      The CBA requires GCCOM Construction to pay specified contributions to the

Funds and related entities on behalf of which the Funds act as collection agents in connection with

all work performed within the trade and geographical jurisdiction of the Union (“Covered Work”).




                                                2
Case 1:19-cv-05034-PKC-CLP Document 1 Filed 09/04/19 Page 3 of 9 PageID #: 3



        8.      Additionally, the CBA requires GCCOM Construction to forward specified dues

check-offs and other contributions to the Union for each hour of Covered Work performed by

GCCOM Construction’s employees.

        9.      The CBA also requires that contributions and remittance reports detailing the

number of hours of Covered Work performed by employees are due on or before the 35th day

following the close of the month in which the hours were worked.

        10.     The CBA requires GCCOM Construction to comply with payroll audits to confirm

that it is complying with its obligations under the CBA.

        11.     Pursuant to the CBA, if an employer fails to pay contributions when due, the

employer is liable to the Funds for interest on the amount of the unpaid contributions at an annual

rate of ten percent (10%).

        12.     Pursuant to the CBA, in the event the Funds are required to employ an attorney to

collect the fringe benefits due and owing, GCCOM Construction is obligated to pay to the Funds

its attorneys' fees.

        13.     The CBA provides, inter alia, “The Employer is bound by all of the terms and

conditions of the Agreements and Declarations of Trust with respect to the Welfare Fund, Pension

Fund, Training Fund and Annuity Fund, which Agreements and Declaration of Trusts are hereby

made part of this Agreement and are incorporated herein.” (“Trust Agreements”).

        14.     The Trust Agreements provide that in operating and administering the Funds, the

Board of Trustees shall have the power to “establish the policy and rules pursuant to which this

Agreement and Plan are to be operated and administered, including the rules relating to the

collection of contributions and other payments.”




                                                3
Case 1:19-cv-05034-PKC-CLP Document 1 Filed 09/04/19 Page 4 of 9 PageID #: 4



       15.       Pursuant to the Trust Agreements, the Trustees of the Funds have promulgated a

Policy for Collection of Delinquent Fringe Benefit Contributions (“Collection Policy”).

Accordingly, GCCOM Construction is bound to the terms of the Collection Policy.

       16.       Article II of the Collection Policy provides that if GCCOM Construction fails to

make contributions when due, GCCOM Construction is liable to the Funds for interest on the

amount of unpaid contributions at an annual rate of ten percent (10%), liquidated damages of ten

percent (10%) of the amount of the unpaid contributions, reasonable audit and collections

expenses, and attorneys’ fees and costs.

       17.       Section 301 of the LMRA, 29 U.S.C. § 185, authorizes this Court to enforce the

CBA. In addition, Section 515 of ERISA provides that “[e]very employer who is obligated to

make contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall, to the extent not inconsistent with law, make such

contributions in accordance with the terms and conditions of such plan or such agreement.” 29

U.S.C. § 1145.

Delinquent Contributions, Reports, and Late Payment Interest

       18.       The CBA requires GCCOM Construction, inter alia, to report to the Funds the

number of hours of Covered Work performed by each employee.

       19.       GCCOM Construction owes the balance of reported contributions of $81.20 for the

period June 2018.

       20.       GCCOM Construction failed to report the number of hours of Covered Work

performed by each of its employees for the period March 2019 through June 2019. Accordingly,

GCCOM Construction also owes contributions in an unknown amount for the period March 2019

through June 2019.




                                                 4
Case 1:19-cv-05034-PKC-CLP Document 1 Filed 09/04/19 Page 5 of 9 PageID #: 5



       21.     Further, GCCOM Construction also owes interest on the late payment of

contributions for the period February 2018 through January 2019 in the amount of $1,141.39.

       22.     Pursuant to the CBA, the documents and instruments governing the Funds, and

Section 502(g)(2) and 515 of ERISA, 29 U.S.C. §§ 1132(g)(2) and 1145, and Section 301 of the

LMRA, 29 U.S.C. § 185, GCCOM Construction is liable to the Funds for: (1) delinquent

contributions of $81.20 for the period June 2018; (2) contributions in an unknown amount for the

period March 2019 through June 2019; (3) interest on the unpaid contributions at an annual rate

of ten percent (10%); (4) liquidated damages of ten percent (10%) of the principal amount of the

delinquency; (5) all reasonable attorneys’ fees, expenses, and collections costs incurred by

Plaintiffs; and (6) other such legal or equitable relief the Court deems appropriate.

       23.     With respect to the late payment interest GCCOM Construction owes in connection

with contributions it paid past the deadline for doing so between February 2018 and January 2019,

pursuant to the CBA, the documents and instruments governing the Funds, and Section 301 of the

LMRA, 29 U.S.C. § 185, the Funds are entitled to recover: (1) late payment interest of $1,141.39;

(2) reasonable attorneys’ fees and collection costs incurred by Plaintiffs in this action; and (3) such

other legal or equitable relief as the Court deems appropriate.

             FIRST CLAIM FOR RELIEF AGAINST GCCOM CONSTRUCTION
                       Unpaid Contributions Under 29 U.S.C. § 1145

       24.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

and incorporate them herein by reference.

       25.     Section 515 of ERISA, 29 U.S.C. § 1145, provides that employers “obligated to

make contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall . . . make such contributions in accordance with the terms

and conditions of such plan or such agreement.”




                                                  5
Case 1:19-cv-05034-PKC-CLP Document 1 Filed 09/04/19 Page 6 of 9 PageID #: 6



       26.     The CBA requires that GCCOM Construction make contributions to Plaintiffs for

all Covered Work it performed.

       27.     GCCOM Construction owes the balance of reported contributions in the amount of

$81.20 for the period June 2018.

       28.     Additionally, GCCOM Construction owes contributions in an unknown amount for

the period March 2019 through June 2019.

       29.     Pursuant to the CBA, the documents and instruments governing the Funds, and

ERISA sections 502(a)(3), 502(g)(2), and 515, 29 U.S.C. §§ 1132(a)(3), (g)(2) and 29 U.S.C. §

1145, GCCOM Construction is liable to Plaintiffs for: (1) delinquent contributions of $81.20 for

the period June 2018; (2) contributions in an unknown amount for the period March 2019 through

June 2019; (3) interest on the delinquent contributions adjudged to be due and owing at an annual

rate of ten percent (10%); (4) liquidated damages in the amount of ten percent (10%) of the

delinquent contributions adjudged to be due and owing; (5) reasonable attorneys' fees and costs

incurred by Plaintiffs in this action; and (6) such other legal or equitable relief as the Court deems

appropriate.

         SECOND CLAIM FOR RELIEF AGAINST GCCOM CONSTRUCTION
            Violation of Collective Bargaining Agreement Under 29 U.S.C. § 185

       30.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

and incorporate them herein by reference.

       31.     Section 301 of the LMRA, 29 U.S.C. § 185, authorizes the Funds, as third-party

beneficiaries to the CBA, to file a federal lawsuit regarding an employer’s violation of that CBA.

       32.     GCCOM Construction violated the terms of the CBA when it failed to timely remit

all contributions due and owing for the period June 2018.




                                                  6
Case 1:19-cv-05034-PKC-CLP Document 1 Filed 09/04/19 Page 7 of 9 PageID #: 7



       33.     GCCOM Construction also violated the terms of the CBA when it failed to timely

remit contributions and reports for the period March 2019 through June 2019.

       34.     Moreover, GCCOM Construction also violated the terms of the CBA when it failed

to remit all contributions for the period February 2018 through January 2019 thereby incurring

interest charges of $1,141.39.

       35.     With respect to the delinquent contributions, pursuant to the CBA, the documents

and instruments governing the Funds, Section 301 of the LMRA, 29 U.S.C. § 185, GCCOM

Construction is liable to Plaintiffs for: (1) delinquent contributions in the amount of $81.20 for

the period June 2018; (2) contributions in an unknown amount for the period March 2019 through

June 2019; (3) interest on the unpaid contributions at an annual rate of ten percent (10%); (4)

liquidated damages of ten percent (10%) of the principal amount of the delinquency; (5) all

reasonable attorneys’ fees, expenses and costs incurred by Plaintiffs in prosecuting this suit; and

(6) such other legal or equitable relief as the Court deems appropriate.

       36.     With respect to the late payment interest GCCOM Construction owes in connection

with contributions it paid past the deadline for doing so between February 2018 and January 2019,

pursuant to the CBA, the documents and instruments governing the Funds, and Section 301 of the

LMRA, 29 U.S.C. § 185, the Funds are entitled to recover: (1) late payment interest of $1,141.39;

(2) reasonable attorneys’ fees and collection costs incurred by Plaintiffs in this action; and (3) such

other legal or equitable relief as the Court deems appropriate

       37.     As a result of GCCOM Construction’s violations, Plaintiffs are entitled to damages

and other equitable relief pursuant to section 301 of the LMRA, 29 U.S.C. § 185.

       WHEREFORE, plaintiffs respectfully request that this Court:




                                                  7
Case 1:19-cv-05034-PKC-CLP Document 1 Filed 09/04/19 Page 8 of 9 PageID #: 8



        i. Award judgment in favor of Plaintiffs and against GCCOM Construction for its

           failure to timely remit contributions required by the CBA for the period June 2018;

        ii. Award judgment in favor of Plaintiffs and against GCCOM Construction for its

           failure to timely remit reports and contributions required by the CBA for the period

           March 2019 through June 2019;

        iii. On Plaintiffs’ First Claim for Relief, order GCCOM Construction to pay Plaintiffs:

           (1) delinquent contributions of $81.20 the period June 2018; (2) contributions in an

           unknown amount for the period March 2019 through June 2019; (3) interest on the

           delinquent contributions adjudged to be due and owing at an annual rate of ten

           percent (10%); (4) liquidated damages in the amount of ten percent (10%) of the

           delinquent contributions adjudged to be due and owing; (5) reasonable attorneys'

           fees and costs incurred by Plaintiffs in this action; and (6) such other legal or

           equitable relief as the Court deems appropriate;

        iv. On Plaintiffs’ Second Claim for Relief, with respect to the delinquent contributions,

           order GCCOM Construction to pay Plaintiffs: (1) delinquent contributions of

           $81.20 for the period June 2018; (2) contributions in an unknown amount for the

           period March 2019 through June 2019; (3) interest on the delinquent contributions

           adjudged to be due and owing at an annual rate of ten percent (10%); (4) liquidated

           damages in the amount of ten percent (10%) of the delinquent contributions

           adjudged to be due and owing; (5) reasonable attorneys' fees and costs incurred by

           Plaintiffs in this action; and (6) such other legal or equitable relief as the Court

           deems appropriate;




                                              8
Case 1:19-cv-05034-PKC-CLP Document 1 Filed 09/04/19 Page 9 of 9 PageID #: 9



         v. On Plaintiffs’ Second Claim for Relief, with respect to the late payment interest

            GCCOM Construction owes in connection with contributions it paid past the

            deadline for doing so between February 2018 and January 2019, finding that

            Plaintiffs are entitled to recover: (1) late payment interest of $1.141.39; and (2)

            reasonable attorneys’ fees and collection costs incurred by Plaintiffs in this action;

            and

         vi. Award Plaintiffs such other and further relief as the Court may deem just and

            proper.

Dated: New York, New York                                 Respectfully submitted,
       September 4, 2019
                                                          VIRGINIA & AMBINDER, LLP

                                                   By:            /s/
                                                          Adrianna R. Grancio, Esq.
                                                          40 Broad Street, 7th Floor
                                                          New York, NY 10004
                                                          Tel: (212) 943-9080
                                                          Attorneys for Plaintiffs




                                              9
